DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 11/23/2021 has been entered. Claims 1, 8, 10-11, 15, 22, 24, and 26 have been amended. Claims 9 and 31-32 have been cancelled. Claims 21, 25 and 33 were previously cancelled. Claims 1-8, 10-20, 22-24 and 26-30 remain pending in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard et al. (Pub. No.: US 2015/0119833 A1), in view of Vinton (Pub. No.: US 2012/0046603 A1). 
Regarding claim 1, Coulthard discloses (fig. 1-4B) a dressing (124) for treating a tissue site with negative pressure (¶ 0002, ln. 1-4), the dressing comprising:
A sealing layer (base layer 132) comprising a single opening defining a treatment aperture (see center aperture of the plurality of apertures 160c), an interior border around the treatment aperture (see border 161), and a plurality of perforations (160a) around the treatment aperture and the interior border (see fig. 4B, ¶ 0032, ln. 1-6), wherein the interior border is free of the perforations (see fig. 4B);
A fluid control layer (first wicking layer 176) comprising a liquid-impermeable material (¶ 0052, ln. 9-12) extending across the treatment aperture (see fig. 1), wherein a face of the fluid control layer overlaps the interior border at a margin to which the fluid control layer is coupled (¶ 0053, ln. 8-11);
	A manifold (absorbent layer 184); and
	A cover (sealing member 140) comprising a film (¶ 0047, ln. 4-5) and a pressure sensitive adhesive (136, see fig. 1, ¶ 0040, ln. 5-6), the film disposed over the manifold (see fig. 2) and coupled to the sealing layer around the manifold (see fig. 2), and the pressure sensitive adhesive disposed adjacent to the plurality of perforations (see fig. 2, ¶ 0035, ln. 6-9). 
Coulthard fails to disclose that the fluid control layer comprises plurality of fluid restrictions aligned with the treatment aperture, wherein the plurality of fluid restrictions are configured to move from a normally restricted position to an open position in response to a pressure gradient.
Vinton teaches (fig. 3-4) a dressing (41) in the same field of endeavor comprising a fluid control layer (fluid-impermeable layer 42) comprising a liquid-impermeable material (¶ 0046, ln. 2-3) and a plurality of fluid restrictions (slits 51), wherein the plurality of fluid restrictions are configured to move from a normally restricted position to an open position in response to a pressure gradient (¶ 0011, ln. 3-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid control layer disclosed by Coulthard such that it includes plurality of fluid restrictions of Vinton, in order to allow for optimal healing conditions for damaged tissue whilst allowing excessive fluid produced by the damaged tissue to be removed (Vinton ¶ 0011, ln. 10-13). 
Further, including the plurality of fluid restrictions of Vinton provides the plurality of fluid restrictions aligned with the treatment aperture disclosed by Coulthard. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to align the plurality of fluid restrictions of Vinton with the treatment aperture of Coulthard in order for fluid entering the dressing from the treatment aperture to flow through the fluid restrictions and be absorbed by the manifold. 
Regarding claim 2, Coulthard in view of Vinton fail to teach wherein the fluid control layer comprises a film of polyurethane. 
Vinton teaches wherein the fluid control layer comprises a film of polyurethane (¶ 0020, ln. 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid control layer of Coulthard in view of Vinton such that it comprises a film of polyurethane, as taught by Vinton in order to provide the fluid control layer comprised of a material wherein fluid can pass through.
Regarding claim 3, Coulthard in view of Vinton fail to teach wherein the fluid restrictions comprise slits in the film.
Vinton teaches (fig. 3-4) wherein the fluid restrictions comprise slits in the film (¶ 0015, ln. 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid restrictions of Coulthard in view of Vinton such that they comprise slits in the film, as taught by Vinton, in order to provide a simple and effective means for implementing a self-regulating perforation (Vinton ¶ 0015, ln. 2-3).
Regarding claim 4, Coulthard in view of Vinton fail to teach wherein the slits each have a length in a range of about 2 millimeters to about 5 millimeters.  
Vinton teaches (fig. 3-4) wherein the slits each have a length in a range of 1 and 5 millimeters (¶ 0016, ln. 1) which overlaps with the claimed range of 2 to 5 millimeters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the slits of Coulthard in view of Vinton such that they have a length in a range of about 2 millimeters to about 5 millimeters, as encompassed by Vinton, in order to provide slits of a length beneficial in the regulation of exudate removal (Vinton ¶ 0016, ln. 3-4). In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 5, Coulthard in view of Vinton fail to teach wherein the slits each have a length of about 3 millimeters.
Vinton teaches (fig. 3-4) wherein the slits each have a length in a range of 1 and 5 millimeters (¶ 0016, ln. 1) which encompasses the claimed length of about 3 millimeters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the slits of Coulthard in view of Vinton such that they have a length of about 3 millimeters, as encompassed by Vinton, in order to provide slits of a length beneficial in the regulation of exudate removal (Vinton ¶ 0016, ln. 3-4). In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 6, Coulthard discloses wherein the sealing layer is formed from a gel (¶ 0034, ln. 1-4). 
Regarding claim 7, Coulthard discloses wherein the sealing layer is formed from a silicone gel (¶ 0034, ln. 1-4).
Regarding claim 8, Coulthard discloses (fig. 1-4B) wherein the manifold has a first edge defining a manifold face (see fig. 1); the face of the fluid control layer is a fluid control face defined by a second edge of the fluid control layer (see fig. 1). 
Coulthard in view of Vinton fail to teach wherein the manifold face is larger than the fluid control face such that the manifold face extends past the second edge of the fluid control layer. 
	While Coulthard in view of Vinton fail to teach wherein the manifold face is larger than the fluid control face such that the manifold face extends past the second edge of the fluid control layer, a device having the claimed relative dimensions would not perform differently than the prior art device and the claimed device is therefore not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), see MPEP §2144.04.IV.B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifold face of Coulthard and the fluid control face such that the manifold face is larger than the fluid control face such that the manifold face extends past the second edge of the fluid control layer in order for fluid that flows through the fluid control layer to be absorbed by the manifold.  
	Regarding claim 10, Coulthard discloses wherein the manifold face is coupled to the margin (manifold resides in fluid management assembly 144 which is coupled to border 161, ¶ 0053, ln. 8-9). 
	Further, Coulthard in view of Vinton fail to teach wherein the manifold face is coupled to the margin around the second edge of the fluid control layer.
	However, as discussed above with respect to claim 8, the manifold face can be modified such that it is larger than the fluid control face, which would thus provide the manifold face coupled to the margin around the second edge of the fluid control layer. 
	Regarding claim 11, Coulthard discloses (fig. 4B) wherein the margin has a width (E) in a range of 4 millimeters to about 11 millimeters (¶ 0033, ln. 6-8) which is close to the claimed range of about 2 millimeters to about 3 millimeters.
	A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP §2144.05 I.).	

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard in view of Vinton, as applied to claim 1 above, and further in view of Coulthard et al. (Pub. No.: US 2010/0305490 A1), hereinafter Coulthard ‘490.
	Regarding claim 12, Coulthard in view of Vinton fail to teach wherein the treatment aperture is complementary to the manifold. 
	Coulthard ‘490 teaches (fig. 1-3) a dressing (104) in the same field of endeavor comprising a sealing layer (222) comprising a treatment aperture (231) that is complementary to a manifold (interface layer 220) (see fig. 2-3, ¶ 0059, ln. 3-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment aperture and manifold of Coulthard in view of Vinton such that the treatment aperture is complementary to the manifold, as taught by Coulthard ‘490, in order to secure the manifold into place (Coulthard ‘490 ¶ 0053, ln. 7-8). 
	Regarding claim 13, Coulthard in view of Vinton fail to teach wherein the treatment aperture forms a window around the manifold. 
	Coulthard ‘490 teaches (fig. 1-3) a dressing (104) in the same field of endeavor comprising a sealing layer (222) comprising a treatment aperture (231), wherein the treatment aperture forms a window around the manifold (interface layer 220) (see fig. 2-3, ¶ 0059, ln. 3-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment aperture and manifold of Coulthard in view of Vinton such that the treatment aperture forms a window around the manifold, as taught by Coulthard ‘490, in order to secure the manifold into place (Coulthard ‘490 ¶ 0053, ln. 7-8). 
Regarding claim 14, Coulthard in view of Vinton fail to teach wherein the open central window has a width in a range of about 90 millimeters to about 110 millimeters and a length in a range of about 150 millimeters to about 160 millimeters.  
	Coulthard ‘490 teaches (fig. 1-3) a dressing in the same field of endeavor comprising a layer (222) comprising an open central window (231) that has a width (W3) and a length (L3) that is shaped such that it provides a seal while facilitating the passage of liquid from the tissue site (¶ 0059, ln. 8-12). The length and width of the open central window is thus a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the open central window of Coulthard in view of Vinton such that it has a width in a range of about 90 millimeters to about 110 millimeters and a length in a range of about 150 millimeters to about 160 millimeters in order to provide an open central window sized such that it provides a sealing effect while facilitating the passage of liquid from the tissue site (Coulthard ‘490 ¶ 0059, ln. 8-12). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton (Pub. No.: US 2010/0159192 A1) in view of Vinton and further in view of Karami et al. (US Pat. No.: 5,308,313).
Regarding claim 15, Cotton discloses (fig. 1-2, 6; embodiment of fig. 6 illustrates negative pressure dressing and comprises elements of fig. 1; figs. 1-2 are referenced herein) a dressing (20) for treating tissue site with negative pressure (see fig. 6, ¶ 0078, ln. 5-7), the dressing comprising:
A manifold (absorbent pad 21);
A fluid control layer (structural layer 2) comprising a liquid-impermeable polymer film (¶ 0018, ln. 1-2) including a plurality of fluid restrictions (perforations 7) adjacent to the manifold (see fig. 2); 
A gel layer (5; ¶ 0061, ln. 11) comprising a plurality of perforations (see perforations 7, ¶ 0063, ln. 1-4); and
A cover (cover sheet 22) comprising a non-porous film (¶ 0071, ln. 7-9) and a pressure-sensitive adhesive (3) (see fig. 2; ¶ 0079, ln. 5), the non-porous film disposed over the manifold (see fig. 2) and coupled to the gel layer around the manifold (see fig. 2, cover is coupled to structural layer which is coupled to gel layer), and the pressure-sensitive adhesive disposed adjacent the plurality of perforations (see fig. 2). 
Cotton fails to disclose wherein the plurality of fluid restrictions are configured to open bi-directionally in response to a pressure gradient; wherein at least some of the perforations are aligned with more than one of the fluid restrictions; wherein the perforations are configured to expose a portion of the fluid control layer extending across the perforations to the tissue site through the gel layer. 
	Vinton teaches (fig. 3-4) a dressing (41) in the same field of endeavor comprising a fluid control layer (fluid-impermeable layer 42) comprising a liquid-impermeable polymer film (¶ 0046, ln. 2-3) including a plurality of fluid restrictions (slits 51) adjacent a manifold (sheet 53, see fig. 4), wherein the plurality of fluid restrictions are configured to open bi-directionally (fluid restrictions are slits and thus open bi-directionally) in response to a pressure gradient (¶ 0011, ln. 3-10). Further, Vinton further teaches wherein at least some of the perforations are aligned with more than one of the fluid restrictions (see fig. 6, two fluid restrictions 100 are aligned with one of the perforations 102, ¶ 0048, ln. 4-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of fluid restrictions disclosed by Cotton such that they are configured to open bi-directionally in response to a pressure gradient as taught by Vinton in order to allow for optimal healing conditions for damaged tissue whilst allowing excessive fluid produced by the damaged tissue to be removed (Vinton ¶ 0011, ln. 10-13). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Cotton such that at least some of the perforations are aligned with more than one fluid restriction as taught by Vinton in order to provide a fluid restriction/perforation configuration suitable for a particular volume of exudate (Vinton ¶ 0048, ln. 7-10). 
Karami teaches (fig. 1-2) a dressing (10) in the same field of endeavor comprising an adhesive layer (pressure-sensitive adhesive layer 14) comprising perforations (spaced areas 16) and a fluid control layer (thin conformable sheet material 12) having a plurality of fluid restrictions (slits 18), wherein the perforations are configured to expose a portion of the fluid control layer extending across the perforations to the tissue site through the adhesive layer (see fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cotton in view of Vinton such that the perforations are configured to expose a portion of the fluid control layer extending across the perforations to the tissue site through the gel layer, as suggested by Karami in order to allow fluids to enter the dressing while being unimpeded by a fourth layer which can clog the fluid restrictions of the fluid control layer and thereby inhibit fluid transfer therethrough (Karami, abstract).
Regarding claim 16, Cotton discloses (fig. 3) wherein the perforations are circular (¶ 0031, ln. 3) and have a diameter in a range of 50 µm to 10 mm (¶ 0031, ln. 3-4) which overlaps with the claimed range of 7 millimeters to about 9 millimeters. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 17, Cotton discloses wherein the fluid control layer comprises a film of polyurethane (¶ 0018, ln. 1-6). 
Regarding claim 18, Cotton in view of Vinton fail to teach wherein the fluid restrictions comprise slits in the film.
Vinton teaches (fig. 3-4) wherein the fluid restrictions comprise slits in the film (¶ 0015, ln. 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid restrictions of Cotton in view of Vinton such that they comprise slits in the film, as taught by Vinton, in order to provide a simple and effective means for implementing a self-regulating perforation (Vinton ¶ 0015, ln. 2-3).
Regarding claim 19, Cotton in view of Vinton fail to teach wherein the slits each have a length in a range of about 2 millimeters to about 5 millimeters.  
Vinton teaches (fig. 3-4) wherein the slits each have a length in a range of 1 and 5 millimeters (¶ 0016, ln. 1) which overlaps with the claimed range of 2 to 5 millimeters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the slits of Cotton in view of Vinton such that they have a length in a range of about 2 millimeters to about 5 millimeters, as encompassed by Vinton, in order to provide slits of a length beneficial in the regulation of exudate removal (Vinton ¶ 0016, ln. 3-4). In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 20, Cotton in view of Vinton fail to teach wherein the slits each have a length of about 3 millimeters.
Vinton teaches (fig. 3-4) wherein the slits each have a length in a range of 1 and 5 millimeters (¶ 0016, ln. 1) which encompasses the claimed length of about 3 millimeters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the slits of Cotton in view of Vinton such that they have a length of about 3 millimeters, as encompassed by Vinton, in order to provide slits of a length beneficial in the regulation of exudate removal (Vinton ¶ 0016, ln. 3-4). In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cotton in view of Coulthard.
	Regarding claim 22, Cotton discloses (fig. 1-2, 6; embodiment of fig. 6 illustrates negative pressure dressing and comprises elements of fig. 1; figs. 1-2 are referenced herein) a dressing for treating a tissue site with negative pressure (¶ 0078, ln. 5-7), the dressing comprising:
	A cover (cover sheet 22) having an adhesive (acrylic adhesive 63) (¶ 0071, ln. 5-6); 
	A manifold (absorbent pad 21);
	A perforated polymer film (structural layer 2) comprising a liquid-impermeable material (¶ 0018, ln. 1-2); and
	A perforated silicone gel (gel 5, ¶ 0061, ln. 11) having a treatment aperture (see center perforation of perforations 7);
	Wherein the cover, the manifold, the perforated polymer film and the perforated silicone gel are assembled in a stacked relationship (see fig. 2) with the cover and the perforated silicone gel enclosing the manifold (see fig. 2), the perforated polymer film extends across the treatment aperture (see fig. 2). 
	Cotton fails to disclose wherein the perforated polymer film is at least partially exposed through the treatment aperture, and at least some of the adhesive is exposed through the perforated silicone gel around the treatment aperture. 
	Coulthard teaches (figs. 1-4) a dressing (124) in the same field of endeavor comprising a polymer layer (first wicking layer 176) that is at least partially exposed through a treatment aperture (a center aperture of the plurality of apertures 160c, fig. 1), and at least some of an adhesive (136) is exposed though a perforated silicone gel (base layer 132 ¶ 0034, ln. 1-4) around a treatment aperture (see center aperture of apertures 160c) (¶ 0036, ln. 1-3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the perforated polymer film of Cotton such that it is at least partially exposed through the treatment aperture, as taught by Coulthard, in order for wicking to occur. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Cotton such that at least some of the adhesive is exposed through the perforated silicone gel around the treatment aperture, as taught by Coulthard, in order to provide sufficient contact of the adhesive to the epidermis to secure the dressing about the tissue site (Coulthard ¶ 0036, ln. 9-12). 

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton in view of Coulthard, as applied to claim 22 above, and further in view of Coulthard ‘490.
	Regarding claim 23, Cotton in view of Coulthard fail to teach wherein the treatment aperture corresponds to a surface of the manifold. 
	Coulthard ‘490 teaches (fig. 1-3) a dressing (104) in the same field of endeavor comprising a layer (222) comprising a treatment aperture (231), wherein the treatment aperture corresponds to a surface of a manifold (220) (see fig. 2-3, ¶ 0059, ln. 3-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment aperture and manifold of Cotton in view of Coulthard such that the treatment aperture corresponds to a surface of the manifold, as taught by Coulthard ‘490, in order to secure the manifold into place (Coulthard ‘490 ¶ 0053, ln. 7-8). 
	Regarding claim 24, Cotton in view of Coulthard fail to teach wherein the treatment aperture is defined by a single opening that forms a frame around the manifold. 
	Coulthard ‘490 teaches (fig. 1-3) a dressing (104) in the same field of endeavor comprising a layer (222) comprising a treatment aperture (231), wherein the treatment aperture is defined by a single opening (see fig. 3) that forms a frame around the manifold (220) (see fig. 2-3, ¶ 0059, ln. 3-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment aperture and manifold of Cotton in view of Coulthard such that the treatment aperture is defined by a single opening that forms a frame around the manifold, as taught by Coulthard ‘490, in order to secure the manifold into place (Coulthard ‘490 ¶ 0053, ln. 7-8). 

Claims 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard in view of Vinton.
Regarding claim 26, Coulthard discloses (fig. 1-4B) a dressing (124) for treating a tissue site with negative pressure (¶ 0002, ln. 1-4), the dressing comprising: 
A manifold (absorbent layer 184); 
A gel layer (base layer 132) comprising an open central window (see an aperture of the plurality of apertures 160c) and a plurality of openings (see apertures 160c that surround a center aperture of apertures 160c) around the treatment aperture (see fig. 4B); and
	A cover (sealing member 140) comprising a film (¶ 0047, ln. 4-5) and a pressure sensitive adhesive (136, see fig. 1, ¶ 0040, ln. 5-6), the film disposed over the manifold (see fig. 2) and coupled to the gel layer around the manifold (see fig. 2), and the pressure sensitive adhesive disposed adjacent to the plurality of perforations (see fig. 2, ¶ 0035, ln. 6-9). 
Coulthard fails to disclose wherein the plurality of openings are smaller than the open central window; a fluid control layer extending across the open central window and comprising a liquid-impermeable material and plurality of fluid restrictions, wherein the plurality of fluid restrictions are configured to move from a normally restricted position to an open position in response to a pressure gradient.
Coulthard discloses that the size of the apertures may be designed to control adherence of the dressing to the epidermis (¶ 0031, ln. 32-34). 
Thus, Coulthard discloses that the size of the openings and the open central window are a result-effective variable that effects the adherence properties of the dressing and discovering the optimum relative dimensions involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of openings of Coulthard such that they are smaller than the open central window in order to provide optimal adherence properties of the dressing to the epidermis. 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Vinton teaches (fig. 3-4) a dressing (41) in the same field of endeavor comprising a fluid control layer (fluid-impermeable layer 42) comprising a liquid-impermeable material (¶ 0046, ln. 2-3) and a plurality of fluid restrictions (slits 51), wherein the plurality of fluid restrictions are configured to move from a normally restricted position to an open position in response to a pressure gradient (¶ 0011, ln. 3-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing disclosed by Coulthard such that it includes the fluid control layer of Vinton placed above the sealing layer in order to allow for optimal healing conditions for damaged tissue whilst allowing excessive fluid produced by the damaged tissue to be removed (Vinton ¶ 0011, ln. 10-13). 
Further, including the fluid control layer of Vinton provides the fluid control layer extended across the open central window of Coulthard. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the fluid control layer of Vinton across the open central window of Coulthard in order for fluid entering the dressing from the open central window to flow through the fluid restrictions and be absorbed by the manifold. 
Regarding claim 29, Coulthard discloses wherein the open central window comprises an opening that allows fluid ingress (¶ 0072, ln. 1-3). Coulthard in view of Vinton would therefore provide an open central window comprising an opening that allows fluid ingress through the fluid control layer. 

Claims 27-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard in view of Vinton, as applied to claim 26 above, and further in view of Coulthard ‘490.
	Regarding claim 27, Coulthard in view of Vinton fail to teach wherein the open central window comprises an opening in the gel layer of about 20% to about 80% of a surface area of the gel layer.  
	Coulthard ‘490 teaches (fig. 1-3) a dressing (104) in the same field of endeavor comprising a layer (222) comprising an open central window (231) comprising an opening. Coulthard ‘490 teaches that the open central window can be shaped such that it provides a seal while facilitating the passage of liquid from the tissue site (¶ 0059, ln. 8-12). The size of the open central window is thus a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the open central window of Coulthard in view of Vinton such that it comprises an opening in the gel layer of about 20% to about 80% of a surface of the gel layer in order to provide an open central window sized such that it provides a sealing effect while facilitating the passage of liquid from the tissue site (Coulthard ‘490 ¶ 0059, ln. 8-12). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding claim 28, Coulthard in view of Vinton fail to teach wherein the open central window has a width in a range of about 90 millimeters to about 110 millimeters and a length in a range of about 150 millimeters to about 160 millimeters.  
	Coulthard ‘490 teaches (fig. 1-3) a dressing in the same field of endeavor comprising a layer (222) comprising an open central window (231) that has a width (W3) and a length (L3) that is shaped such that it provides a seal while facilitating the passage of liquid from the tissue site (¶ 0059, ln. 8-12). The length and width of the open central window is thus a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the open central window of Coulthard in view of Vinton such that it has a width in a range of about 90 millimeters to about 110 millimeters and a length in a range of about 150 millimeters to about 160 millimeters in order to provide an open central window sized such that it provides a sealing effect while facilitating the passage of liquid from the tissue site (Coulthard ‘490 ¶ 0059, ln. 8-12). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding claim 30, Coulthard in view of Vinton fail to teach wherein the open central window has an area within 20% of a surface area of the manifold proximate to the open central window.  
	Coulthard ‘490 teaches (fig. 1-3) a dressing (104) in the same field of endeavor comprising a layer (222) comprising an open central window (231) comprising an opening. Coulthard ‘490 teaches that the open central window can be shaped such that it provides a seal while facilitating the passage of liquid from the tissue site (¶ 0059, ln. 8-12).The size of the open central window is thus a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the open central window of Coulthard in view of Vinton such that it has an area within 20% of a surface area of the manifold proximate to the open central window in order to provide an open central window sized such that it provides a sealing effect while facilitating the passage of liquid from the tissue site (Coulthard ‘490 ¶ 0059, ln. 8-12). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-20, 22-24 and 26-30 have been considered but are moot because the independent claims have been amended and the new ground of rejection relies on a different interpretation of the previously applied art for any teaching or matter specifically challenged in the argument.

					Conclusion	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                               
/Adam Marcetich/
Primary Examiner, Art Unit 3781